Case 2:20-cv-00015-JRG Document 62 Filed 06/10/20 Page 1 of 21 PageID #: 1424



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

MONARCH NETWORKING SOLUTIONS                     §
LLC,                                             §
                                                 §
              Plaintiff,                         §
                                                 §
v.                                               §   CIVIL ACTION NO. 2:20-CV-00015-JRG
                                                 §
CISCO SYSTEMS, INC., CHARTER                     §
COMMUNICATIONS, INC.,                            §
                                                 §
              Defendants.                        §

                             PROTECTIVE ORDER
        WHEREAS, Plaintiff Monarch Networking Solutions LLC and Defendants Cisco

 Systems, Inc. and Charter Communications, Inc., hereafter referred to as “the Parties,” believe

 that certain information that is or will be encompassed by discovery demands by the Parties

 involves the production or disclosure of trade secrets, confidential business information, or

 other proprietary information;

        WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance

 with Federal Rule of Civil Procedure 26(c):

        THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

 1.     Each Party may designate as confidential for protection under this Order, in whole or in

        part, any document, information or material that constitutes or includes, in whole or in

        part, confidential or proprietary information or trade secrets of the Party or a Third Party

        to whom the Party reasonably believes it owes an obligation of confidentiality with

        respect to such document, information or material (“Protected Material”). Protected

        Material shall be designated by the Party producing it by affixing a legend or stamp on

        such document, information or material as follows: “CONFIDENTIAL.” The word
Case 2:20-cv-00015-JRG Document 62 Filed 06/10/20 Page 2 of 21 PageID #: 1425



           “CONFIDENTIAL” shall be placed clearly on each page of the Protected Material

           (except deposition and hearing transcripts) for which such protection is sought. For

           deposition and hearing transcripts, the word “CONFIDENTIAL” shall be placed on the

           cover page of the transcript (if not already present on the cover page of the transcript

           when received from the court reporter) by each attorney receiving a copy of the

           transcript after that attorney receives notice of the designation of some or all of that

           transcript as “CONFIDENTIAL.”

    2.     Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

           Order with the designation “Confidential” or “Confidential - Outside Attorneys’ Eyes

           Only” shall receive the same treatment as if designated “RESTRICTED -

           ATTORNEYS’ EYES ONLY” under this Order, unless and until such document is

           redesignated to have a different classification under this Order.

    3.     With respect to documents, information or material designated “CONFIDENTIAL,

           “RESTRICTED - ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

           SOURCE CODE” (“DESIGNATED MATERIAL”), 1 subject to the provisions herein

           and unless otherwise stated, this Order governs, without limitation: (a) all documents,

           electronically stored information, and/or things as defined by the Federal Rules of Civil

           Procedure; (b) all pretrial, hearing or deposition testimony, or documents marked as

           exhibits or for identification in depositions and hearings; (c) pretrial pleadings, exhibits

           to pleadings and other court filings; (d) affidavits; and (e) stipulations. All copies,

           reproductions, extracts, digests and complete or partial summaries prepared from any

           DESIGNATED MATERIALS shall also be considered DESIGNATED MATERIAL

1
    The term DESIGNATED MATERIAL is used throughout this Protective Order to refer to the class of materials
    designated as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES ONLY,” or “RESTRICTED
    CONFIDENTIAL SOURCE CODE,” both individually and collectively.


                                                      2
Case 2:20-cv-00015-JRG Document 62 Filed 06/10/20 Page 3 of 21 PageID #: 1426



            and treated as such under this Order.

 4.         A designation of Protected Material (i.e., “CONFIDENTIAL,” “RESTRICTED -

            ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE

            CODE”) may be made at any time. Inadvertent or unintentional production of

            documents, information or material that has not been designated as DESIGNATED

            MATERIAL shall not be deemed a waiver in whole or in part of a claim for confidential

            treatment. Any party that inadvertently or unintentionally produces Protected Material

            without designating it as DESIGNATED MATERIAL may request destruction of that

            Protected Material by notifying the recipient(s), as soon as reasonably possible after the

            producing Party becomes aware of the inadvertent or unintentional disclosure, and

            providing replacement Protected Material that is properly designated. The recipient(s)

            shall then destroy all copies of the inadvertently or unintentionally produced Protected

            Materials and any documents, information or material derived from or based thereon.

 5.         “CONFIDENTIAL” documents, information and material may be disclosed only to the

            following persons, except upon receipt of the prior written consent of the designating

            party, upon order of the Court, or as set forth in paragraph 12 herein:

      (a)      outside counsel of record in this Action for the Parties;

      (b)      employees of such counsel assigned to and reasonably necessary to assist such
               counsel in the litigation of this Action;

      (c)      in-house counsel for the Parties who either have responsibility for making decisions
               dealing directly with the litigation of this Action, or who are assisting outside
               counsel in the litigation of this Action and who have completed the Undertaking
               attached as Appendix A hereto and the same is served upon the Parties;

      (d)      up to and including three (3) designated representatives of each of the Parties to the
               extent reasonably necessary for the litigation of this Action, except that either party
               may in good faith request the other party’s consent to designate one or more
               additional representatives, the other party shall not unreasonably withhold such



                                                    3
Case 2:20-cv-00015-JRG Document 62 Filed 06/10/20 Page 4 of 21 PageID #: 1427



               consent, and the requesting party may seek leave of Court to designate such
               additional representative(s) if the requesting party believes the other party has
               unreasonably withheld such consent;

      (e)      outside consultants or experts (i.e., not existing employees or affiliates of a Party or
               an affiliate of a Party) retained for the purpose of this litigation, provided that: (1)
               such consultants or experts are not presently employed by the Parties hereto for
               purposes other than this Action; (2) before access is given, the consultant or expert
               has completed the Undertaking attached as Exhibit A hereto and the same is served
               upon the producing Party with a current curriculum vitae of the consultant or expert
               at least ten (10) days before access to the Protected Material is to be given to that
               consultant or expert. During this ten (10) days, the producing Party may object to
               and notify the receiving Party in writing that it objects to disclosure of Protected
               Material to the consultant or expert. The Parties agree to promptly confer and use
               good faith to resolve any such objection. If the Parties are unable to resolve any
               objection, the objecting Party may file a motion with the Court within fifteen (15)
               days of the notice, or within such other time as the Parties may agree, seeking a
               protective order with respect to the proposed disclosure. The objecting Party shall
               have the burden of proving the need for a protective order. No disclosure shall occur
               until all such objections are resolved by agreement or Court order;

      (f)      independent litigation support services, including persons working for or as court
               reporters, graphics or design services, jury or trial consulting services, and
               photocopy, document imaging, file hosting, and database services retained by
               counsel and reasonably necessary to assist counsel with the litigation of this Action;
               and

      (g)      the Court and its personnel.

 6.         A Party shall designate documents, information or material as “CONFIDENTIAL” only

            upon a good faith belief that the documents, information or material contains

            confidential or proprietary information or trade secrets of the Party or a Third Party to

            whom the Party reasonably believes it owes an obligation of confidentiality with respect

            to such documents, information or material.

 7.         Documents, information or material produced pursuant to any discovery request in this

            Action, including but not limited to Protected Material designated as DESIGNATED

            MATERIAL, shall be used by the Parties only in the litigation of this Action and shall

            not be used for any other purpose. Any person or entity who obtains access to



                                                   4
Case 2:20-cv-00015-JRG Document 62 Filed 06/10/20 Page 5 of 21 PageID #: 1428



       DESIGNATED MATERIAL or the contents thereof pursuant to this Order shall not

       make any copies, duplicates, extracts, summaries or descriptions of such

       DESIGNATED MATERIAL or any portion thereof except as may be reasonably

       necessary in the litigation of this Action. Any such copies, duplicates, extracts,

       summaries or descriptions shall be classified DESIGNATED MATERIALS and subject

       to all of the terms and conditions of this Order.

 8.    To the extent a producing Party believes that certain Protected Material qualifying to be

       designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

       limitation, the producing Party may designate such Protected Material “RESTRICTED -

       - ATTORNEYS’ EYES ONLY,” or to the extent such Protected Material includes

       computer source code and/or live data (that is, data as it exists residing in a database or

       databases) (“Source Code Material”), the producing Party may designate such Protected

       Material as “RESTRICTED CONFIDENTIAL SOURCE CODE.” A document that

       merely quotes or cites filenames, line numbers, directory names, module names, class

       names, parameter names, variable names, function names, method names, and/or

       procedure names (e.g., for notetaking or identification purposes) without reproducing

       any lines of source code should not be designated “RESTRICTED CONFIDENTIAL

       SOURCE CODE” but should be designated “RESTRICTED -- ATTORNEYS’ EYES

       ONLY.”

 9.    For Protected Material designated RESTRICTED -- ATTORNEYS’ EYES ONLY,

       access to, and disclosure of, such Protected Material shall be limited to individuals listed

       in paragraphs 5(a-b) and (e-g); provided, however, that access by in-house counsel

       pursuant to paragraph 5(c) may be requested in writing by the Receiving Party for




                                                5
Case 2:20-cv-00015-JRG Document 62 Filed 06/10/20 Page 6 of 21 PageID #: 1429



             specific categories of Protected Material. The parties will promptly meet and confer in

             good faith. In the event of a motion, the Producing Party will bear the burden to show

             why the requested materials should not be provided to in-house counsel.

 10.         For Protected Material designated RESTRICTED CONFIDENTIAL SOURCE CODE,

             access to, and disclosure of, such Protected Material shall be limited to individuals listed

             in paragraphs 5(a-b) and (e-g). The following additional restrictions apply for Protected

             Material designated RESTRICTED CONFIDENTIAL SOURCE CODE:

       (a)      Access to a Party’s Source Code Material shall be provided on either two “stand-
                alone” computer(s) or a remote thin client over a secured connection to Defendant’s
                source code repository (that is, the computers and/or client(s) may not be linked to
                any network, including a local area network (“LAN”), an intranet or the Internet
                other than a secured connection to Defendant’s source code repository). The stand-
                alone computer(s) and/or client(s) may be connected to (i) a printer, or (ii) a device
                capable of temporarily storing electronic copies solely for the limited purposes
                permitted pursuant to paragraphs 10 (h and k) below. Additionally, except as
                provided below, the stand-alone computer(s) and/or client(s) may only be located at
                the offices of the Producing Party’s outside counsel or another location mutually
                agreeable to the Parties;

       (b)      The Receiving Party shall make reasonable efforts to restrict its requests for such
                access to the stand-alone computer(s) and/or client(s) to normal business hours,
                which for purposes of this paragraph shall be 10:00 a.m. through 6:00 p.m local
                time, Monday through Friday (excluding holidays). However, upon reasonable
                notice from the receiving party, the Producing Party shall make reasonable efforts to
                accommodate the Receiving Party’s request for access to the stand-alone
                computer(s) and/or client(s) outside of normal business hours. The Party requesting
                to inspect source code shall provide notice to the Producing Party of its request 14
                business days in advance of the first requested inspection and three business days in
                advance of each subsequent requested inspection, and identify the individual(s) who
                will be reviewing the source code, as well as the anticipated hours of the review.
                The Parties agree to cooperate in good faith such that maintaining the Producing
                Party’s Source Code Material at the offices of its outside counsel shall not
                unreasonably hinder the Receiving Party’s ability to efficiently and effectively
                conduct the prosecution or defense of this Action. The Producing Party will make its
                source code available for inspection until the close of fact discovery in this matter.
                After the close of fact discovery, the Receiving Party may make reasonable requests
                to review Source Code Material, and the Parties will meet and confer regarding the
                request. The following requests shall be presumed reasonable and will be promptly
                complied with by the Producing Party absent a showing of good cause: a request to


                                                     6
Case 2:20-cv-00015-JRG Document 62 Filed 06/10/20 Page 7 of 21 PageID #: 1430



          review source code prior to an expert’s deposition or trial testimony; and/or a
          request to review source code in order to prepare a motion or a response to a motion;

    (c)   The stand-alone computer(s) and/or client(s) will be maintained in a secured room.
          The Producing Party may maintain a daily log of the names of persons who enter the
          designated facility to view the materials and when they enter and depart. The
          Producing Party shall be entitled to have a person observe all entrances and exits
          from the reviewing room. The Producing Party shall provide the Receiving Party
          with information explaining how to start, log on to, and operate the stand-alone
          computer(s) and/or client(s) in order to access the produced Source Code Material
          on the stand- alone computer(s) and/or client(s). The Producing Party may visually
          monitor the activities of the Receiving Party’s representative during any source code
          review, but only to ensure that there is no unauthorized recording, copying, or
          transmission of the source code and will not monitor what is being specifically
          reviewed on the source code computer’s screen by the Receiving Party, nor will the
          Producing Party view the notes taken by the Receiving Party nor will the Producing
          Party log the Receiving Party’s keystrokes on the source code computer or otherwise
          attempt to record the Receiving Party’s work-product. All access to the source code
          shall be maintained on a source code Access Log identifying, for each and every
          time any source code is viewed, accessed, or analyzed: (1) the name of each person
          who accessed the code; (2) the date and time of access; and (3) the date and time at
          which such access ended. The Producing Party will provide the Receiving Party
          with an unmonitored breakout room. The Receiving Party shall not be permitted to
          bring any materials (other than handwritten notes) from the review room into the
          breakout room including, but not limited to: the Note Taking Computer, the Source
          Code Computer, or any other device or program from the reviewing room, but can
          utilize other electronic devices not permitted in the review room (e.g., cell phone) in
          the breakout room;

    (d)   The producing Party will produce Source Code Material in computer searchable
          format on the stand-alone computer(s) and/or client(s) as described above. If
          available, such Source Code Material is to be provided in native format with the
          original path names (e.g. TAR files with the directory tree pertinent to the produced
          files). Native format means electronic files containing native text not produced
          through any process involving optical character recognition;

    (e)   The Receiving Party’s outside counsel and/or experts or consultants may request
          that commercially available licensed software tools for reviewing and searching
          Source Code Material be installed on the Source Code Computer and/or client. The
          Receiving Party must provide the Producing Party with a CD/DVD/USB drive
          containing such software tool(s) or a link for downloading such software tool(s), and
          any necessary licenses, at least fourteen (14) days in advance of the date upon which
          the Receiving Party wishes to have the additional software tools available for use on
          the Source Code Computer and/or client. The Parties agree to install the following
          software tools without objection, provided they are compatible with the Source Code
          Computer’s and/or client’s operating system: WinRar, 7-Zip, Notepad++,


                                              7
Case 2:20-cv-00015-JRG Document 62 Filed 06/10/20 Page 8 of 21 PageID #: 1431



                PowerGrep, QuickView+, Textpad, TrueCrypt.

       (f)      In addition to the two stand-alone computers and/or clients, the Producing Party
                shall make available a Note Taking Computer, with a current widely used word
                processing program, for purposes of enabling the Receiving Party’s outside counsel
                and/or experts to take notes relating to the Source Code Material. The Note Taking
                Computer shall not be connected to the Internet or used to transmit any material
                except as provided herein. The Receiving Party’s outside counsel and/or experts
                may not copy any lines of Source Code Material into the notes. In addition, any such
                notes must be marked with the following header on each page: “RESTRICTED
                CONFIDENTIAL SOURCE CODE.” At the end of each day during which the
                Receiving Party’s agent takes any notes on the Note Taking Computer, the
                Receiving Party’s agents who took the notes will sign a declaration swearing that he
                or she “did not copy any line of source code into my notes.” Then, the Producing
                Party will transfer the identified file containing the notes from the Note Taking
                Computer to an encrypted hard drive provided by the Producing Party. The
                Producing Party will do so in the presence of the Receiving Party’s agents and will
                not open the file containing the notes. With the exception of the Note Taking
                Computer, no recordable media or recordable devices, including without limitation
                sound recorders, computers, cell phones, peripheral equipment, cameras, CDs,
                DVDs, or drives of any kind, shall be permitted into the Source Code Material
                review room. The encrypted hard drive containing the notes will at all times be kept
                in a secured, locked location. The files containing notes shall not be transferred off
                of the encrypted hard drive for any purpose. Any computer to which the encrypted
                hard drive is connected must be disconnected from all networks and much have the
                most up-to-date security software installed (e.g., antivirus). To the extent any
                computer to which the encrypted hard drive was connected becomes infected with
                any malware, the Receiving Party will promptly notify the Producing Party.

       (g)      Access to Protected Material designated RESTRICTED CONFIDENTIAL
                SOURCE CODE shall be limited to outside counsel and up to three (3) outside
                consultants or experts 2 (i.e., not existing employees or affiliates of a Party or an
                affiliate of a Party) retained for the purpose of this litigation and approved to access
                such Protected Materials pursuant to paragraph 5(e) above. A receiving Party may
                include excerpts of Source Code Material in a pleading, exhibit, expert report,
                discovery document, deposition transcript, other Court document, provided that the
                Source Code Documents are appropriately marked under this Order, restricted to
                those who are entitled to have access to them as specified herein, and, if filed with
                the Court, filed under seal in accordance with the Court’s rules, procedures and
                orders;

       (h)      To the extent portions of Source Code Material are quoted in a Source Code

2
    For the purposes of this paragraph, an outside consultant or expert is defined to include the outside consultant’s or
    expert’s direct reports and other support personnel, such that the disclosure to a consultant or expert who employs
    others within his or her firm to help in his or her analysis shall count as a disclosure to a single consultant or
    expert.


                                                            8
Case 2:20-cv-00015-JRG Document 62 Filed 06/10/20 Page 9 of 21 PageID #: 1432



          Document, either (1) the entire Source Code Document will be stamped and treated
          as RESTRICTED CONFIDENTIAL SOURCE CODE or (2) those pages containing
          quoted Source Code Material will be separately stamped and treated as
          RESTRICTED CONFIDENTIAL SOURCE CODE;

    (i)   No electronic copies of Source Code Material shall be made without prior written
          consent of the producing Party, except as necessary to create documents which,
          pursuant to the Court’s rules, procedures and order, must be filed or served
          electronically;

    (j)   The Receiving Party shall be permitted to make a reasonable number of printouts
          and photocopies of Source Code Material if such printouts and photocopies are (1)
          necessary for use as exhibits at trial; (2) necessary to prepare court filings,
          pleadings, or other papers (including a testifying expert’s expert report), or (3)
          necessary for deposition but shall not request paper copies for the purposes of
          reviewing the source code. All such printouts and photocopies shall be designated
          and clearly labeled “RESTRICTED CONFIDENTIAL SOURCE CODE,” and the
          Receiving Party shall maintain a log of all such files that are printed or photocopied.
          Any printouts or photocopies of Source Code Material must be made on colored
          (i.e., non-white) paper.

             Printing less than 500 pages of source code total, and no more than 50
             consecutive pages of source code, shall be presumed reasonable. Requests in
             excess of this total are not permitted absent agreement of the Producing Party,
             which shall not be unreasonably withheld, or an order from the Court. In the
             event of a dispute, the parties will meet and confer within three business days of
             the objection being raised. If the parties cannot resolve the dispute, the
             Receiving Party will raise it with the Court. A party shall not argue in any
             substantive motion (e.g. Rule 50, Rule 56, F.R.Evid. 702) that relief should be
             granted because the Receiving Party failed to print relevant source code;

    (k)   Such printouts or photocopies may not be transferred back to electronic media;

    (l)   If the Receiving Party’s outside counsel, consultants, or experts obtain printouts or
          photocopies of Source Code Material, the Receiving Party shall ensure that such
          outside counsel, consultants, or experts keep the printouts or photocopies in a
          secured locked area in the offices or home offices of such outside counsel,
          consultants, or experts. The Receiving Party may also temporarily keep the printouts
          or photocopies at: the Court for any proceedings(s) relating to the Source Code
          Material, for the dates associated with the proceeding(s); (ii) the sites where any
          deposition(s) relating to the Source Code Material are taken, for the dates associated
          with the deposition(s); and (iii) any intermediate location reasonably necessary to
          transport the printouts or photocopies (e.g., a hotel prior to a Court proceeding or
          deposition); and

    (m)   A Producing Party’s Source Code Material may only be transported by the


                                              9
Case 2:20-cv-00015-JRG Document 62 Filed 06/10/20 Page 10 of 21 PageID #: 1433



                Receiving Party at the direction of a person authorized under paragraph 10(e) above
                to another person authorized under paragraph 10(e) above, on paper via hand carry,
                Federal Express or other similarly reliable courier. Source Code Material may not be
                transported or transmitted electronically over a network of any kind, including a
                LAN, an intranet, or the Internet. Source Code Material may only be transported
                electronically for the purpose of Court proceeding(s) or deposition(s) as set forth in
                paragraph 10(j) above and is at all times subject to the transport restrictions set forth
                herein. But, for those purposes only, the Source Code Materials may be loaded onto
                a stand-alone computer.

       (n)      If the Producing Party has elected to use the procedure set out in paragraph 10, it
                must provide the code or other materials to the Receiving Party in the same file
                format that it uses when providing the code or other materials to the Producing
                Party’s own experts and consultants. In addition, the Producing Party’s expert will
                be subject to the same printing restrictions as that of the Receiving Party (i.e., the
                Producing Party may only print for its expert pages in excess of the limits stated in
                paragraph 10(j) above after notifying the Receiving Party of the number of pages
                that it prints, and permitting the Receiving party to print the same total number of
                pages). Finally, the Producing Party will not send to its expert any removable
                electronic media (e.g., a DVD, CD-ROM, or flash memory “stick”) or computers
                containing source code.

 11.         Any attorney representing Plaintiff Monarch Networking Solutions LLC, whether in-

             house or outside counsel, and any person associated with Plaintiff Monarch Networking

             Solutions LLC and permitted to receive the other Party’s Protected Material that is

             designated RESTRICTED -- ATTORNEYS’ EYES ONLY and/or RESTRICTED

             CONFIDENTIAL         SOURCE         CODE      (collectively    “HIGHLY        SENSITIVE

             MATERIAL”), who obtains, receives, has access to, or otherwise learns, in whole or in

             part, the other Party’s HIGHLY SENSITIVE MATERIAL under this Order shall not

             prepare, prosecute, supervise, or assist in the preparation or prosecution of any patent

             application pertaining to the fields of IPv4 to IPv6 and/or IPv6 to IPv4 translation or

             pseudo-wires. This provision does not prohibit Plaintiff Monarch Networking Solutions

             LLC’s counsel of record or experts in this Action from participating in or representing

             the Party in reexamination proceedings, Post-Grant Review proceedings, Inter Partes



                                                    10
Case 2:20-cv-00015-JRG Document 62 Filed 06/10/20 Page 11 of 21 PageID #: 1434



       Review proceedings, or Covered Business Method Review proceedings involving the

       patents-in-suit, provided they (1) do not rely upon or use, directly or indirectly,

       DESIGNATED MATERIAL in those proceedings and (2) do not advise on, consult on,

       prepare, draft, or edit any amendment to specifications or claims in those proceedings.

       To ensure compliance with the purpose of this provision, each Party shall create an

       “Ethical Wall” between those persons with access to HIGHLY SENSITIVE

       MATERIAL and any individuals who supervise or assist in the preparation or

       prosecution of any patent application pertaining to the field of invention of the patent-

       in-suit.

 12.   Nothing in this Order shall require production of documents, information or other

       material that a Party contends is protected from disclosure by the attorney-client

       privilege, the work product doctrine, or other privilege, doctrine, or immunity. If

       documents, information or other material subject to a claim of attorney-client privilege,

       work product doctrine, or other privilege, doctrine, or immunity is inadvertently or

       unintentionally produced, such production shall in no way prejudice or otherwise

       constitute a waiver of, or estoppel as to, any such privilege, doctrine, or immunity. Any

       Party that inadvertently or unintentionally produces documents, information or other

       material it reasonably believes are protected under the attorney-client privilege, work

       product doctrine, or other privilege, doctrine, or immunity may obtain the return of such

       documents, information or other material by promptly notifying the recipient(s) and

       providing a privilege log for the inadvertently or unintentionally produced documents,

       information or other material. The recipient(s) shall gather and return all copies of such

       documents, information or other material to the producing Party, except for any pages



                                              11
Case 2:20-cv-00015-JRG Document 62 Filed 06/10/20 Page 12 of 21 PageID #: 1435



       containing privileged or otherwise protected markings by the recipient(s), which pages

       shall instead be destroyed and certified as such to the producing Party.

 13.   There shall be no disclosure of any DESIGNATED MATERIAL by any person

       authorized to have access thereto to any person who is not authorized for such access

       under this Order. The Parties are hereby ORDERED to safeguard all such documents,

       information and material to protect against disclosure to any unauthorized persons or

       entities.

 14.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

       DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided

       that the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible

       to have access to the DESIGNATED MATERIAL by virtue of his or her employment

       with the designating party, (ii) identified in the DESIGNATED MATERIAL as an

       author, addressee, or copy recipient of such information, (iii) although not identified as

       an author, addressee, or copy recipient of such DESIGNATED MATERIAL, has, in the

       ordinary course of business, seen such DESIGNATED MATERIAL, (iv) a current or

       former officer, director or employee of the producing Party or a current or former

       officer, director or employee of a company affiliated with the producing Party; (v)

       counsel for a Party, including outside counsel and in-house counsel (subject to

       paragraph 9 of this Order); (vi) an independent contractor, consultant, and/or expert

       retained for the purpose of this litigation; (vii) court reporters and videographers; (viii)

       the Court; or (ix) other persons entitled hereunder to access to DESIGNATED

       MATERIAL. DESIGNATED MATERIAL shall not be disclosed to any other persons

       unless prior authorization is obtained from counsel representing the producing Party or



                                               12
Case 2:20-cv-00015-JRG Document 62 Filed 06/10/20 Page 13 of 21 PageID #: 1436



       from the Court.

 15.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

       deposition or hearing transcript, designate the deposition or hearing transcript or any

       portion thereof as “CONFIDENTIAL,” “RESTRICTED                   - ATTORNEY’ EYES

       ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE” pursuant to this

       Order. Access to the deposition or hearing transcript so designated shall be limited in

       accordance with the terms of this Order. Until expiration of the 30-day period, the entire

       deposition or hearing transcript shall be treated as confidential.

 16.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal

       and shall remain under seal until further order of the Court. The filing party shall be

       responsible for informing the Clerk of the Court that the filing should be sealed and for

       placing the legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER”

       above the caption and conspicuously on each page of the filing. Exhibits to a filing shall

       conform to the labeling requirements set forth in this Order. If a pretrial pleading filed

       with the Court, or an exhibit thereto, discloses or relies on confidential documents,

       information or material, such confidential portions shall be redacted to the extent

       necessary and the pleading or exhibit filed publicly with the Court.

 17.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to

       prevent the Parties from introducing any DESIGNATED MATERIAL into evidence at

       the trial of this Action, or from using any information contained in DESIGNATED

       MATERIAL at the trial of this Action, subject to any pretrial order issued by this Court.

 18.   A Party may request in writing to the other Party that the designation given to any

       DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does



                                               13
Case 2:20-cv-00015-JRG Document 62 Filed 06/10/20 Page 14 of 21 PageID #: 1437



       not agree to redesignation within ten (10) days of receipt of the written request, the

       requesting Party may apply to the Court for relief. Upon any such application to the

       Court, the burden shall be on the designating Party to show why its classification is

       proper. Such application shall be treated procedurally as a motion to compel pursuant to

       Federal Rules of Civil Procedure 37, subject to the Rule’s provisions relating to

       sanctions. In making such application, the requirements of the Federal Rules of Civil

       Procedure and the Local Rules of the Court shall be met. Pending the Court’s

       determination of the application, the designation of the designating Party shall be

       maintained.

 19.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

       accordance with the terms of this Order shall be advised by counsel of the terms of this

       Order, shall be informed that he or she is subject to the terms and conditions of this

       Order, and shall sign an acknowledgment that he or she has received a copy of, has read,

       and has agreed to be bound by this Order. A copy of the acknowledgment form is

       attached as Appendix A.

 20.   To the extent that any discovery is taken of persons who are not Parties to this Action

       (“Third Parties”) and in the event that such Third Parties contend the discovery sought

       involves trade secrets, confidential business information, or other proprietary

       information, then such Third Parties may agree to be bound by this Order.

 21.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

       designate as “CONFIDENTIAL” or “RESTRICTED -- ATTORNEYS’ EYES ONLY”

       any documents, information or other material, in whole or in part, produced or given by

       such Third Parties. The Third Parties shall have ten (10) days after production of such



                                              14
Case 2:20-cv-00015-JRG Document 62 Filed 06/10/20 Page 15 of 21 PageID #: 1438



       documents, information or other materials to make such a designation. Until that time

       period lapses or until such a designation has been made, whichever occurs sooner, all

       documents, information or other material so produced or given shall be treated as

       “CONFIDENTIAL” in accordance with this Order.

 22.   Within thirty (30) days of final termination of this Action, including any appeals, all

       DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes,

       summaries, descriptions, and excerpts or extracts thereof (excluding excerpts or extracts

       incorporated into any privileged memoranda of the Parties and materials which have

       been admitted into evidence in this Action), shall at the producing Party’s election either

       be returned to the producing Party or be destroyed. However, notwithstanding this

       requirement, Outside Counsel may retain DESIGNATED MATERIAL incorporated

       into court filings, pleadings, motions and trial briefs, written discovery responses, trial

       transcripts, attorney work product, and communications for archival purposes. The

       receiving Party shall verify the return or destruction by affidavit furnished to the

       producing Party, upon the producing Party’s request.

 23.   The failure to designate documents, information or material in accordance with this

       Order and the failure to object to a designation at a given time shall not preclude the

       filing of a motion at a later date seeking to impose such designation or challenging the

       propriety thereof. The entry of this Order and/or the production of documents,

       information and material hereunder shall in no way constitute a waiver of any objection

       to the furnishing thereof, all such objections being hereby preserved.

 24.   Any Party knowing or believing that any other party is in violation of or intends to

       violate this Order and has raised the question of violation or potential violation with the



                                              15
Case 2:20-cv-00015-JRG Document 62 Filed 06/10/20 Page 16 of 21 PageID #: 1439



            opposing party and has been unable to resolve the matter by agreement may move the

            Court for such relief as may be appropriate in the circumstances. Pending disposition of

            the motion by the Court, the Party alleged to be in violation of or intending to violate

            this Order shall discontinue the performance of and/or shall not undertake the further

            performance of any action alleged to constitute a violation of this Order.

    25.     Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

            publication of the documents, information and material (or the contents thereof)

            produced so as to void or make voidable whatever claim the Parties may have as to the

            proprietary and confidential nature of the documents, information or other material or its

            contents.

    26.     Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of

            any kind on the rights of each of the Parties to assert any applicable discovery or trial

            privilege.

    27.     Each of the Parties shall also retain the right to file a motion with the Court (a) to

            modify this Order to allow disclosure of DESIGNATED MATERIAL to additional

            persons or entities if reasonably necessary to prepare and present this Action and (b) to

            apply for additional protection of DESIGNATED MATERIAL.

    28.     PROVISIONS APPLICABLE DURING COVID-19 DISRUPTIONS. The Court has

            also recognized the need for special temporary procedures to address COVID-19.3


3
    See Standing Order Regarding Pretrial Procedures in Civil Cases Assigned to Chief District Judge Rodney
    Gilstrap     During      the     Present       COVID-19       Pandemic       at     ¶     4.    Available      at
    http://www.txed.uscourts.gov/sites/default/files/judgeFiles/COVID19%20Standing%20Order.pdf (“Trying to keep
    cases moving forward while prioritizing the health of individuals will sometimes lead to unconventional practices
    and accommodations that would not normally be accepted as appropriate. As one example, the pandemic
    conditions may require production of computer source code in ways that are not consistent with the producing
    party’s normal security protocols. As another example, depositions of witnesses may need to be conducted
    remotely with all participants separated, which, especially for first-time witnesses unfamiliar with the process,
    may be an uncomfortable experience.”).


                                                          16
Case 2:20-cv-00015-JRG Document 62 Filed 06/10/20 Page 17 of 21 PageID #: 1440




    (a)   Paragraph 28 applies while it is unsafe or impractical for case participants to appear

          in person at an out-of-state source code review and/or at depositions due to COVID-

          19 “stay at home orders” or other laws, regulations, or orders of a governmental or

          judicial body. During that time, the provisions of Paragraph 28 supersede and

          replace any conflicting provisions in this Protective Order. Provisions of this

          Protective Order that do not conflict with Paragraph 28 remain in full force and

          effect.

    (b)   If a Party believes that one or more provisions of Paragraph 28 are no longer

          necessary (e.g. because applicable COVID-19 “stay at home orders” have been

          lifted) it shall notify the other Party in writing and shall specify a proposal to modify

          or withdraw those provisions. The parties shall thereafter promptly meet and confer

          in good faith. If the parties cannot reach agreement, the party requesting

          modification of Paragraph 28 may seek judicial intervention by complying with the

          procedures and timelines specified in Paragraph 18.

    (c)   Depositions of a Party and of witnesses controlled by a Party shall be conducted by

          remote means (e.g. video conference). Whenever possible, depositions of third

          parties shall also be conducted by remote means. Parties are authorized to create and

          transmit electronic copies of Protected Material to the extent necessary to use such

          Protected Material as an exhibit during the remote deposition. To the extent

          Protected Material is used or discussed during a remote deposition, the parties shall

          make reasonable efforts to ensure the security of the remote deposition (e.g. by

          using commercially reasonable encryption). The Party noticing a deposition shall

          specify the platform to be used and the attorneys shall confer, if necessary, to agree


                                              17
Case 2:20-cv-00015-JRG Document 62 Filed 06/10/20 Page 18 of 21 PageID #: 1441



          on specific procedures that may be appropriate under the circumstances.

    (d)   Source code produced in discovery shall be made available for inspection without

          the need for traveling out of state. Except as specified below, the provisions

          governing source code review in Paragraph 10 shall remain in effect. The Producing

          Party shall have the option to monitor the Receiving Party’s source code review

          activities via a security camera or webcam which is positioned to allow the

          Producing Party to see the source code reviewer, and the source code computer, but

          not the source code computer screen or the contents of the source code reviewer’s

          notes. To facilitate this monitoring, the Receiving Party shall provide at least 3 days’

          notice to the Producing Party and indicate the date(s) and requested time(s) of the

          source code review sessions. The Producing Party shall furnish the Receiving Party

          with a note taking computer with the capabilities described in paragraph 10(h). The

          Receiving Party may request source code printouts by specifying in writing the file

          names and line numbers to be printed by the Producing Party. The Producing Party

          shall make a secure standalone source code computer or client of the type described

          in paragraph 10 above available in one of the following locations at the Receiving

          Party’s preference: (1) the offices of its lead counsel, (2) the offices of its local

          counsel, or (3) at a third-party secure facility. That location must be within the same

          state as one of the Receiving Party’s outside counsel or expert, which will allow

          outside counsel or expert to arrive at the location in his or her own private vehicle.

          Any agent of the Receiving Party conducting source code review must wear a mask

          and maintain social distancing for the entire duration of the review. The keyboard

          and mouse on the source code review computer will be cleaned with a sanitizing



                                              18
Case 2:20-cv-00015-JRG Document 62 Filed 06/10/20 Page 19 of 21 PageID #: 1442



          agent at least 24 hours before the source code review begins. The reviewer for the

          Receiving Party may, but is not required to, bring his or her own keyboard and

          mouse to use with the source code computer or client. The producing party will also

          clean the Note Taking computer with a sanitizing agent at least 24 hours before the

          source code review begins. The reviewer for the Receiving Party may either use the

          Note Taking computer or bring a pen and paper on which to take notes. Both the

          Producing Party and Receiving Party will otherwise comply with the provisions set

          forth in paragraph 10 above.

          So Ordered this
          Jun 9, 2020




                                            19
Case 2:20-cv-00015-JRG Document 62 Filed 06/10/20 Page 20 of 21 PageID #: 1443



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

MONARCH NETWORKING SOLUTIONS                   §
LLC,                                           §
                                               §
              Plaintiff,                       §
                                               §
v.                                             §    CIVIL ACTION NO. 2:20-CV-00015-JRG
                                               §
CISCO SYSTEMS, INC., CHARTER                   §
COMMUNICATIONS, INC.,                          §
                                               §
              Defendants.                      §

                               APPENDIX A
            UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                           PROTECTIVE ORDER
       I,                                                     , declare that:

 1.    My address is                                                                        .

       My current employer is                                                              .

       My current occupation is                                                            .

 2.    I have received a copy of the Protective Order in this action. I have carefully read and

       understand the provisions of the Protective Order.

 3.    I will comply with all of the provisions of the Protective Order. I will hold in

       confidence, will not disclose to anyone not qualified under the Protective Order, and

       will use only for purposes of this action any information designated as

       “CONFIDENTIAL,”          “RESTRICTED        --   ATTORNEYS’       EYES    ONLY,”         or

       “RESTRICTED CONFIDENTIAL SOURCE CODE” that is disclosed to me.

 4.    Promptly upon termination of these actions, I will return all documents and things

       designated as “CONFIDENTIAL,” “RESTRICTED -- ATTORNEYS’ EYES ONLY,”




                                              1
Case 2:20-cv-00015-JRG Document 62 Filed 06/10/20 Page 21 of 21 PageID #: 1444



       or “RESTRICTED CONFIDENTIAL SOURCE CODE” that came into my possession,

       and all documents and things that I have prepared relating thereto, to the outside counsel

       for the party by whom I am employed.

 5.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

       Protective Order in this action.

       I declare under penalty of perjury that the foregoing is true and correct.




                                                2
